DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 12/28/2020, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate “column_line_”, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Claims 1-23 stand rejected. Claim 4 is newly cancelled. Claims 24-25 are newly added. Claims 1-3, 5-25 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Interpretation
Claim 11 recites “wherein said one or more containers comprise a plurality of source containers.” However, claim 1, from which 11 depends upon, indicates “one or more containers of a biological cell suspension”. Claim 1 indicates that there may be only one container that has the biological cell suspension. Thus, when only one container is utilized in claim 1, claim 11 is seen to not further limit the scope of claim 1, as a plurality of containers is not required or utilized.

Specification
Applicant’s original disclosure is objected to for failing to disclose the claimed subject matter of claim 24 “direct dilution of said biological cell suspension based on the concentration in said one or more source containers.”  And Claim 25 of “diluting the biological cell suspension based on the concentration in said one or more source containers based on said received processing parameter comprising the concentration of cells.”

Claim Objections
Claim 5 is objected to for depending upon claim 4, which is cancelled. For the purpose of examination, the Examiner interprets claim 5 to depend upon claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 1 recites “processing biological cell suspensions”. It is unclear from the body of the claim as to which component(s) recited are processing the biological cell suspensions, or is generating a processed biological cell suspension. The claimed functional recitation is not clearly linked with any of the components.
Claim 1 line 12, claim 6 line 3-4 and claim 9 recites “of a biological cell suspension.” It is unclear from the claim if this is referring to the same or a different biological cell suspension as recited in claim 1 line 6.
Claim 1 line 11-12 recites “total number of source containers of a biological cell suspension”, however claim 1 line 6 recites “one or more containers of a biological cell suspension.” It is unclear if the 
Claim 12 line 1 recites “automated method for processing a biological cell suspension”. It is unclear form the body of the claim as to which method step(s) is providing an automated system for processing a biological cell suspension, as recited in the preamble. Furthermore, it is not clear as to what step(s) is considered to process the biological suspension. Applicant has attempted to amend an “an automated cell processor including a cell processing apparatus”, however, has not indicated any steps that are automatically performing the method. Furthermore, the controller requires an input of parameters, which is not considered automatic.
Claim 12 line 2, claim 12 line 6, claim 16 line 1-2, claim 22 recites “a biological cell suspension”, however it is unclear if this is the same or different biological cell suspension as recited in claim 12 line 1.
Claim 12 line 8 recites “biological cell suspension”, it is unclear which biological cell suspension is being referred to, as there may be multiple and/or different biological cell suspensions, according to claim 12 as written.
Dependent claims are rejected for depending on rejected claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 24 recites “direct dilution of said biological cell suspension based on the concentration in said one or more source containers.” Applicant’s original disclosure fails to indicate any direct dilution based on the concentration in the source containers. 
Claim 25 recites “diluting the biological cell suspension based on the concentration in said one or more source containers based on said received processing parameter comprising the concentration of cells.” Applicant’s original disclosure fails to indicate any direct dilution based on the parameter of the concentration of cells.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa et al. (US2014/0039373; hereinafter “Ragusa”) in view of Wegener et al. (US2016/0177262; hereinafter “Wegener”) and Schoendorfer (US5194145).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1-3, 5-11, and 24; Ragusa discloses a system for processing biological cell suspensions comprising a:
a) a disposable fluid circuit including a separation device (See Ragusa Fig. 1-2, par. [15, 17, 32, 45]; system 100 may be utilized with disposable set 200 that contains a separation device), a fluid flow path in flow communication with said separation device and one more fluid access devices for establishing fluid communication between said flow path and one or more containers of a biological cell suspension (See Ragusa Fig. 1-2, par. [26]; venous access device 24 is connected to the separation device in disposable set 200);
b) a reusable hardware unit comprising a separation device drive unit for receiving said separation device (See Ragusa Fig. 1-2; the components in system 100 are reusable while components in system 200 are disposable.), an operator input and a controller coupled to said input (See Ragusa Fig. 1-2, par. [11, 31]; controller 190 may have an input device 198 that allows system operator to input information and supply the controller with information), the controller configured:
ii. to receive a processing parameter comprising the total volume of biological cell suspension to be processed from one or more source containers (See Ragusa Fig. 1-2, par. [11, 31]; controller 190 may have an input device 198 that is inputted with the target volume of whole blood to withdraw)
iii. to receive a processing parameter comprising the concentration of cells in said one or more source containers (See Ragusa Fig. 1-2, par. [31, 40]; controller 190 may have a target volume of red blood cells to be collected. The controller can further determine when the bowl 120 is full of red blood cells based upon the amount of whole blood drawn and the hematocrit of the whole blood.);
iv. to calculate the number of draws from said one or more source containers and the volume of each said draw (See Ragusa par. [16]; the controller may determine the total volume of whole blood drawn based upon the number of revolutions of the draw pump).
Ragusa does not disclose b) receiving said disposable fluid circuit by mounting said circuit on said hardware unit; and i. to receive a processing a parameter comprising the total number of source containers of a biological cell suspension. However, Ragusa does indicate a whole blood separations system that looks to reduce the overall cost and complexity of the system (See Ragusa par. [44]).
Wegener relates to the prior art by disclosing an apparatus for washing biological fluids (i.e. cells) (See Wegener abstract), and further discloses b) receiving said disposable fluid circuit by mounting said circuit on said hardware unit (See Wegener Fig. 3, Pr. 31; device 101 has a cylindrical housing 12 mounted concentrically about a longitudinal vertical central axis, with an internal member 14 that is mounted concentric with the central axis 11. Pr 36 Wegener discloses patent pub no. US2013/0092630 contains a method and system for washing biological cells using a reusable hardware apparatus that receives the disposable fluid circuit); and i. to receive a processing a parameter comprising the total number of source containers of a biological cell suspension (See Wegener Pr. 37; the apparatus 200 prompts the user to enter selected parameters, such as the amount of cell suspension to be washed, the number of washings to take place, etc. Pr. 20, Fig. 1; biological cell suspension to be washed or otherwise treated is provided in source container 102. Thus, the amount of cell suspension to be washed, that is located in source container 102, indicates the amount of source containers.). Wegener further indicates that the construction of the separation device contains a shear gap that has Taylor-Couette flow, such as Taylor vortices, when operating at the desired relative rotational speed (See Wegener Pr. 32).
Schoendorfer relates to the prior art by providing a membrane filtration of matter from liquid suspension, particularly biomedical applications (See Schoendorfer C1L9-14); and further discloses a filtration system to fractionate the constituents of blood (See Schoendorfer C1L9-13). Schoendorfer (See Schoendorfer Fig. 1, C6L20-21, C3L60-65). By establishing an operating regime in Couette-type flow, strong but controlled Taylor vortices are created along the length of the spinner. The velocity components at the membrane surface contribute meaningfully to the high shear rate established by the spinner-wall motion, and provide an interior sweeping motion with the radial gap that tends to clear the membrane of matter that would otherwise deposit on the membrane pores (See Schoendorfer C3L40-46). Furthermore, the membrane covered spinner allows the system to continuously centrifuge separation of different components of blood, while further operating at a low cost disposable filter unit for dealing with blood samples (See Schoendorfer C16L15-17, C1L27-31, C1L66-68).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Ragusa’s whole blood separations system that looks to reduce the overall cost of a system (See Ragusa par. [44]), with Wegener’s container for treating a biological fluid, that contains a cylindrical housing with a membrane separator that utilizes Taylor-Couette flow, such as Taylor vortices, and further indicates inputting the amount of source containers (See Wegener Pr. 31-32, 37), since Schoendorfer indicates that utilizing Couette-type flows can provide strong but controlled Taylor vortices are created along the length of the spinner, which further provide an interior sweeping motion with the radial gap that tends to clear the membrane of matter that would otherwise deposit on the membrane pores (See Schoendorfer C3L40-46). Furthermore, the membrane covered spinner allows the system to continuously centrifuge separation of different components of blood, while further operating at a low cost disposable filter unit for dealing with blood samples (See Schoendorfer C16L15-17, C1L27-31, C1L66-68), thus lowering the overall cost of the system.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The system of claim 1 wherein said controller is further configured to receive a processing parameter comprising a final targeted cell concentration (See Ragusa par. [31, 40]; a target volume of red blood cells to collect, the amount of red blood cells may be determined based upon the amount of whole blood drawn and the hematocrit of the whole blood) and wherein said controller is configured to calculate the number and volume of draws based at least in part on said targeted cell concentration (See Ragusa par. [16]; the controller may determine the total volume of whole blood drawn based upon the number of revolutions of the draw pump).
Claim 3: The system of claim 1 wherein said controller is configured to receive a processing parameter comprising the volume of said biological cell suspension to be processed and the number of biological cell suspension source containers (See Ragusa par. [30, 31]; input the target volume of whole blood to withdraw. The blood in the bowl 120 is further transferred for further processing. See Wegener Pr. 37; the apparatus 200 prompts the user to enter selected parameters, such as the amount of cell suspension to be washed, the number of washings to take place, etc. Pr. 20, Fig. 1; biological cell suspension to be washed or otherwise treated is provided in source container 102. Thus, the amount of cell suspension to be washed, that is located in source container 102, indicates the amount of source containers.).
Claim 5: The system of claim 4 wherein the volume and/or concentration of each of said plurality of biological cell source containers are estimated to be the same (See Ragusa Fig. 1-3; each source of blood (i.e. bag/donor) will remove the same amount of fluid).
Claim 6: The system of claim 1 wherein said one or more containers includes a single source container and wherein said controller is configured to sequentially draw a series of predetermined amounts of a biological cell suspension from single source container of said suspension (See Ragusa par. [16, 31]; the draw pump pulls blood out via revolutions, i.e. sequentially. See Wegener Fig. 1, Pr. 19, source container 102, and the sterile sequential processing of biological fluids). 
Claim 7: The system of claim 1 wherein said disposable fluid circuit comprises an in-process container, one or more waste containers and one or more final collection containers (See Ragusa par. [26-27, 30]; container 22 is labeled waste, storage bag 50 for collecting the red blood cell, bowl 120 collects the blood to be processed). 
Claim 8: The system of claim 1 wherein said controller is configured to generate a prompt when the contents of one of a plurality of source containers have been processed by said system (See Ragusa Fig. 4-5, par. [8, 12, 15, 42]; controller 190 may stop drawing whole blood from the donor/source (step 470) and stop the bowl 120 from spinning. The signal to the system to stop drawing whole blood).
Claim 9: The system of claim 1 wherein said controller is configured to draw a pre-determined volume of a biological cell suspension from a sole source of said suspension (See Ragusa Fig. 1-2, par. [31, 40]; controller 190 may have a target volume of red blood cells to be collected. The controller can further determine when the bowl 120 is full of red blood cells based upon the amount of whole blood drawn and the hematocrit of the whole blood.). 
Claim 10: The system of Claim 1 wherein said separation device comprises a membrane mounted onto a spinning member within a separator housing including an inlet and one or more outlets and a gap defined by the membrane and an inner surface of said housing (See Wegener Fig. 3, Pr. 31, 33; membrane 62 is mounted onto rotary spinner 14, with inlet orifice 22 and exit orifice 48, and further a gap 16 that is between the interior surface of housing 12 and the exterior surface of rotary spinner 14.).
Claim 11: The system of claim 1 wherein said one or more containers comprise a plurality of source containers and wherein said disposable fluid circuit is adapted to for connection to a plurality of source containers (See Ragusa Fig. 1-2, par. [13]; the source may be a donor or whole blood storage container. See Wegener Fig. 1, Pr. 37; the apparatus 200 prompts the user to enter selected parameters, such as the amount of cell suspension to be washed, the number of washings to take place, etc. Pr. 20, Fig. 1; biological cell suspension to be washed or otherwise treated is provided in source container 102. Thus, the amount of cell suspension to be washed, that is located in source container 102, indicates the amount of source containers.).
Claim 24: The system of Claim 1 wherein the controller is configured to direct dilution of said biological cell suspension based on the concentration in said one or more source containers (See Wegener Pr. 50; diluting the biological cells with the wash solution. The method determines the concentration ratio of the biological cells to be washed in the washing procedure, and determining a maximum input concentrated as a function of a maximum output concentration and the concentration ratio.). 

Claims 12-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa et al. (US2014/0039373; hereinafter “Ragusa”) in view of Wegener et al. (US2016/0177262; hereinafter “Wegener”) and Schoendorfer (US5194145).
Applicant’s claims are directed towards a method.
Regarding claims 12-21 and 25; Ragusa discloses an automated method for processing a biological cell suspension from one or more source containers of a biological cell suspension in an automated cell processor including a cell processing apparatus (See Ragusa Pr. 3, 24, Fig. 1; automated whole blood collection system), and a controller (See Ragusa Fig. 1-2, par. [11, 31]; controller 190 may have an input device 198 that allows system operator to input information and supply the controller with information), said method comprising:
b) receiving in said controller a processing parameter comprising the total volume of biological cell suspension to be processed from one or more source containers (See Ragusa Fig. 1-2, par. [11, 31]; controller 190 may have an input device 198 that is inputted with the target volume of whole blood to withdraw);
c) receiving in said controller a processing parameter comprising the concentration of cells in said one or more source containers (See Ragusa Fig. 1-2, par. [31, 40]; controller 190 may have a target volume of red blood cells to be collected. The controller can further determine when the bowl 120 is full of red blood cells based upon the amount of whole blood drawn and the hematocrit of the whole blood.);
d) calculating the number of draws from said one or more source containers and the volume of each said draw (See Ragusa par. [16]; the controller may determine the total volume of whole blood drawn based upon the number of revolutions of the draw pump); and
e) drawing said biological cell suspension from said one or more source containers (See Ragusa par. [16, 31]; the draw pump pulls blood out via revolutions, i.e. sequentially).
Ragusa does not disclose a fluid circuit mounted on said device and a) receiving in said controller a processing parameter comprising the total number of source containers of a biological cell suspension. However, Ragusa does indicate a whole blood separations system that looks to reduce the overall cost and complexity of the system (See Ragusa par. [44])
Wegener relates to the prior art by disclosing an apparatus for washing biological fluids (i.e. cells) (See Wegener abstract), and further discloses a fluid circuit mounted on said device (See Wegener Fig. 3, Pr. 31; device 101 has a cylindrical housing 12 mounted concentrically about a longitudinal vertical central axis, with an internal member 14 that is mounted concentric with the central axis 11. Pr 36 Wegener discloses patent pub no. US2013/0092630 contains a method and system for washing biological cells using a reusable hardware apparatus that receives the disposable fluid circuit); and a) receiving in said controller a processing parameter comprising the total number of source containers of a biological cell suspension (See Wegener Pr. 37; the apparatus 200 prompts the user to enter selected parameters, such as the amount of cell suspension to be washed, the number of washings to take place, etc. Pr. 20, Fig. 1; biological cell suspension to be washed or otherwise treated is provided in source container 102. Thus, the amount of cell suspension to be washed, that is located in source container 102, indicates the amount of source containers.). Wegener further indicates that the construction of the separation device contains a shear gap that has Taylor-Couette flow, such as Taylor vortices, when operating at the desired relative rotational speed (See Wegener Pr. 32).
Schoendorfer relates to the prior art by providing a membrane filtration of matter from liquid suspension, particularly biomedical applications (See Schoendorfer C1L9-14); and further discloses a filtration system to fractionate the constituents of blood (See Schoendorfer C1L9-13). Schoendorfer discloses a spinner that has a filter membrane covering the spinner, where the collection system maintains a substantially uniform vortex action despite filtrate extraction (See Schoendorfer Fig. 1, C6L20-21, C3L60-65). By establishing an operating regime in Couette-type flow, strong but controlled Taylor vortices are created along the length of the spinner. The velocity components at the membrane surface contribute meaningfully to the high shear rate established by the spinner-wall motion, and provide an interior sweeping motion with the radial gap that tends to clear the membrane of matter that would otherwise deposit on the membrane pores (See Schoendorfer C3L40-46). Furthermore, the membrane covered spinner allows the system to continuously centrifuge separation of different components of blood, while further operating at a low cost disposable filter unit for dealing with blood samples (See Schoendorfer C16L15-17, C1L27-31, C1L66-68)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Ragusa’s whole blood separations system that looks to reduce the overall cost of a system (See Ragusa par. [44]), with Wegener’s container for treating a biological fluid, that contains a cylindrical housing with a membrane separator that utilizes Taylor-Couette flow, such as Taylor vortices, and further indicates inputting the amount of source containers (See Wegener Pr. 31-32, 37), since Schoendorfer indicates that utilizing Couette-type flows can provide strong but controlled Taylor vortices are created along the length of the spinner, which further provide an interior sweeping motion with the radial gap that tends to clear the membrane of matter that would otherwise deposit on the membrane pores (See Schoendorfer C3L40-46). Furthermore, the membrane covered spinner allows the system to continuously centrifuge separation of different components of blood, while further operating at a low cost disposable filter unit for dealing with blood samples (See Schoendorfer C16L15-17, C1L27-31, C1L66-68), thus lowering the overall cost of the system.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 13: The method of claim 12 further comprising receiving a target concentration of a processed final cell product (See Ragusa par. [31, 40]; a target volume of red blood cells to collect, the amount of red blood cells may be determined based upon the amount of whole blood drawn and the hematocrit of the whole blood).
Claim 14: The method of claim 12 further comprising generating an alert if the final target concentration of a processed final cell product cannot be achieved with the biological cell suspension to be processed (See Ragusa Fig. 4-5, par. [8, 12, 15, 42]; controller 190 may stop drawing whole blood from the donor/source (step 470) and stop the bowl 120 from spinning. The signal to the system to stop drawing whole blood).
Claim 15: The method of claim 13 further comprising calculating the number of draws from said one or more source containers and the volume of each of said draws based upon the final target concentration of a processed final cell product to the total volume of the biological cell suspension to be (See Ragusa par. [16]; the controller may determine the total volume of whole blood drawn based upon the number of revolutions of the draw pump).
Claim 16: The method of claim 12 comprising drawing a biological cell suspension from one or more source containers of biological cell suspension into a disposable fluid circuit comprising one or more final collection containers, one or more waste containers and an in-process container (See Ragusa par. [26-27, 30]; container 22 is labeled waste, storage bag 50 for collecting the red blood cell, bowl 120 collects the blood to be processed).
Claim 17: The method of claim 12 comprising comparing the final target concentration of a processed final cell product to the total volume capacity of one or more collection containers (See Ragusa par. [42]; controller 190 monitors the volume of whole blood drawn as well as the volume of red blood cells collected in bowl 120, and further compares the values to the target/maximum value.).
Claim 18: The method of claim 16 comprising concentrating said biological cells and holding said concentrated biological cells in said in process container (See Ragusa Fig. 1-3, par. [26-27, 30]; storage bag 50 for collecting the red blood cell).
Claim 19: The method of claim 18 further comprising drawing a pre-determined volume of said biological cell suspension from said one or more source containers during said holding (See Ragusa Fig. 1-2, par. [31, 40]; controller 190 may have a target volume of red blood cells to be collected. The controller can further determine when the bowl 120 is full of red blood cells based upon the amount of whole blood drawn and the hematocrit of the whole blood.).
Claim 20: The method of claim 19 further comprising continuously adding concentrated biological cells to said in-process container (Ragusa Fig. 1-2; bowl 120 continuously collects red blood cells into bowl 120 that processes the blood).
Claim 21: The method of claim 18 comprising monitoring the concentration of said concentrated biological cells in said in-process container (Ragusa Fig. 1-2, par.[28, 38]; bowl 120 continuously collects red blood cells into bowl 120 that processes the blood via optical sensor 14 as well as pressure sensors).
Claim 25: The automated method of Claim 12 further comprising diluting the biological cell suspension based on the concentration in said one or more source containers based on said received processing parameter comprising the concentration of cells (See Wegener Pr. 50; diluting the biological cells with the wash solution. The method determines the concentration ratio of the biological cells to be washed in the washing procedure, and determining a maximum input concentrated as a function of a maximum output concentration and the concentration ratio.).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa et al. (US2014/0039373; hereinafter “Ragusa”), Wegener et al. (US2016/0177262; hereinafter “Wegener”) and Schoendorfer (US5194145), as applied to claim 12 above, and further in view of Corash et al. (US2018/0318348; hereinafter “Corash”).
Applicant’s claims are directed towards a method.
Regarding claims 22 and 23; the combination of Ragusa, Wegener, and Schoendorfer discloses the method of claim 12 (See claim 12 supra). 
The combination does not disclose further comprising processing between 1-100 liters of a biological cell suspension using a single fluid circuit. Ragusa does indicate that the system may be repeated in drawing/processing whole blood until a target volume of whole blood is collected (See Ragusa par. [52]).
Corash discloses blood handling systems utilized in blood processing have bags that are typically designed to hold various fluids with volumes ranging from 50mL to 2 liters (See Corash par. [126]). Corash further discloses that blood collection and processing serves a critical role in healthcare worldwide, with millions of units of donated whole blood are collected, and separated into clinically therapeutic components (red blood cells, platelets, and plasma), and further stored for use (See Corash par. [3]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s blood processing system that processes whole blood bags, with Corash’ blood bags that holds volumes of 2 liters, since Ragusa indicates repeating a drawing/processing of blood until a target volume of red blood cells is collected, while Corash indicates that blood collection and processing is a critical part in healthcare worldwide, and that proper processing/storage for usage is required (See Corash par. [3]). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 23: The method of claim 22 comprising processing said biological cell suspension from a single container (See Ragusa Fig. 1-3; blood bowl 120. Alternatively, the patient giving the blood is one container. See Corash Fig. 1, par. [180]; blood bags 112, 114, 116 are all individual containers that link into one lead 120).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Min (2017/0274134), Kusters (US2015/0166957), Radwanski (2016/0144098) and Blickhan (US2013/0334139) – similar blood separation apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Donovan Bui-Huynh/Examiner, Art Unit 1779         

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779